Pursuant to Ind.Appellate Rule 65(D),
this Memorandum Decision shall not be
regarded as precedent or cited before
any court except for the purpose of
establishing the defense of res judicata,
collateral estoppel, or the law of the case.
APPELLANT PRO SE:                                   ATTORNEYS FOR APPELLEES:

FAYE E. WARFIELD                                    GREGORY F. ZOELLER
Indianapolis, Indiana                               Attorney General of Indiana

                                                    STEPHANIE L. ROTHENBERG
                                                    Deputy Attorney General
                                                    Indianapolis, Indiana

                                                                                  FILED
                               IN THE                                         Jun 06 2012, 9:25 am

                     COURT OF APPEALS OF INDIANA
                                                                                      CLERK
                                                                                    of the supreme court,
                                                                                    court of appeals and
                                                                                           tax court




FAYE E. WARFIELD,                                   )
                                                    )
       Appellant,                                   )
                                                    )
               vs.                                  )     No. 93A02-1110-EX-915
                                                    )
REVIEW BOARD OF THE INDIANA                         )
DEPARTMENT OF WORKFORCE                             )
DEVELOPMENT and IDWD U.I. CLAIMS                    )
ADJUDICATION,                                       )
                                                    )
       Appellees.                                   )


                      APPEAL FROM THE REVIEW BOARD OF THE
                     DEPARTMENT OF WORKFORCE DEVELPOMENT
                                Cause No. 11-R-04742




                                           June 6, 2012



                 MEMORANDUM DECISION - NOT FOR PUBLICATION
ROBB, Chief Judge

        Faye Warfield1 appeals the decision of the Review Board of Indiana Department of

Workforce Development (“Review Board”) dismissing her appeal of an Administrative Law

Judge’s (“ALJ”) decision that she knowingly failed to disclose material facts that resulted in

overpayment of benefits. Concluding the Review Board appropriately dismissed Warfield’s

appeal, we affirm.

        In mid-2011, a Department of Workforce Development deputy issued a determination

against Warfield.2 Warfield filed an appeal of the determination, and a hearing was held

before the ALJ at which Warfield represented herself and the Department of Workforce

Development was represented by an investigator. On August 26, 2011, the ALJ issued a

written decision which provided, in pertinent part, as follows:

        ISSUE: Whether the claimant knowingly failed to disclose or has falsified any
        fact. . . .
        This decision will become final unless the party receiving the adverse Decision
        appeals to the Review Board within fifteen (15) calendar days after the mailing
        date of this decision. . . .
        ***
        CONCLUSIONS OF LAW: The Administrative Law Judge concludes that the
        claimant knowingly failed to disclose material facts that resulted in
        overpayment of benefits. The claimant knowingly failed to report employment
        and deductible income earned therefrom. The Administrative Law Judge
        concludes that the claimant is subject to penalties described by [statute].
        DECISION: The determination of the investigator is affirmed. The claimant
        is subject to repayment of overpayments and any penalty that has been
        assessed. . . .

        1
          We use the claimant’s full name because no affirmative request pursuant to Administrative Rule
9(G)(1.2) was made to exclude information from public access. See Recker v. Review Bd. of Ind. Dep’t of
Workforce Dev., 958 N.E.2d 1136, 1138 n.4 (Ind. 2011).
        2
          Warfield is pro se on appeal, and neither her brief nor her appendix illuminate the underlying facts.
The facts giving rise to the Department of Workforce Development proceedings are not, however, important to
the resolution of this procedural issue.

                                                      2
Exhibits of Proceedings Before the Review Board at 1-2. On September 26, 2011, Warfield

filed a document which the Review Board considered an appeal of the ALJ’s decision. See

id. at 3; see also Appellant’s Appendix at 13 (September 29, 2011 notice issued by the

Review Board that it “has received an appeal from the adversely affected party” on

September 28, 2011). On September 30, 2011, the Review Board issued a Notice of

Dismissal, which provided in pertinent part:

       An appeal by a claimant or employer from a decision of the Administrative
       Law Judge will be dismissed when the Administrative Law Judge’s decision is
       not appealed within the time specified by [statute].
       ***
       The Review Board finds that the appeal in the above entitled case was not filed
       within the time prescribed by the [statute] and, therefore, the attempted appeal
       is dismissed.

Exhibits at 5. Warfield appealed the dismissal to this court.

       Indiana Code section 22-4-17-3(b) states:

       The parties shall be duly notified of the [ALJ’s] decision . . . and the reasons
       therefor, which shall be deemed to be the final decision of the review board,
       unless within fifteen (15) days after the date of notification or mailing of such
       decision, an appeal is taken by the commissioner or by any party adversely
       affected by such decision to the review board.

Indiana Code section 22-4-17-14(c) adds an additional three days to that deadline if the

decision is served by mail. Thus, a party seeking to appeal an ALJ’s decision must file an

appeal within a maximum of eighteen days after the decision is mailed. Szymanksi v.

Review Bd. of Ind. Dep’t of Workforce Dev., 656 N.E.2d 290, 293 (Ind. Ct. App. 1995). We

have strictly construed the requirements of Indiana Code section 22-4-17-3(b) and held that

compliance with the time requirement of the statute is a condition precedent to the review


                                               3
board acquiring jurisdiction over the case. Id. Non-compliance results in dismissal of the

appeal and the ALJ’s decision becomes final. Id. The ALJ’s decision informed Warfield of

the time requirement and the consequence of failing to meet it.

      The record in this case shows that the ALJ’s decision was mailed on August 26, 2011.

Thus, Warfield’s appeal to the Review Board was due no later than September 13, 2011.

Warfield did not file her appeal until September 26, 2011. Due to Warfield’s untimely

appeal, the Review Board did not have jurisdiction to review the ALJ’s decision, and the

Review Board properly dismissed her appeal.

      Affirmed.

BAILEY, J., and MATHIAS, J., concur.




                                            4